ON PETITION FOR REHEARING
Appellee’s petition for rehearing is granted. Judge Barrett voted to deny the petition.
Rehearing is limited to appellee Ewers’ challenge to the district court’s summary judgment dismissing his claimed property interest. The parties are requested to address this court’s discussion of the property interest claim set forth in Ewers v. Board of County Commissioners of Curry County, 802 F.2d 1242, 1250 (10th Cir.1986), and the applicability of Bailey v. Kirk, 777 F.2d 567 (10th Cir.1985).
Appellee Ewers’ brief is due March 27, 1987. Appellants’ response is due April 10, 1987.